Citation Nr: 1514258	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1991 to January 1993. 

This matter comes on appeal before the Board of Veteran's Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs Regional Office located in Roanoke, Virginia (RO), which denied the benefit sought on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral knee disorder.  He contends that his current bilateral knee problems first manifested during his period of service and he has continued to experience similar knee problems since then.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudicaton of the claim.  In particular, a new VA examination is needed. 

The Veteran's service treatment records are replete with complaints of bilateral knee pain following traumatic injury, and these records also show assessment of bilateral patellofemoral syndrome. 

Although the Veteran has already been afforded two VA knee examinations and a VA medical opinion has been obtained in conjunction with his claim, it is still unclear from the medical evidence whether the Veteran has a current diagnosed knee disorder that is etiologically related to his period of service.   In this regard, both the February 2012 and March 2012 VA examiners concluded that the findings from clinical evaluation did not support a current diagnosed bilateral knee disorder.  Similarly, the October 2014 VA examiner concluded that based on a review of the medical evidence, including the findings from a December 2011 VA MRI report, the Veteran did not have a current diagnosed bilateral knee disorder.  Specifically, the October 2014 VA examiner noted that there was no diagnostic evidence of arthritic degenerative changes in the Veteran's knees and the MRI findings were not consistent with patellofemoral syndrome.  

However, VA treatment records show that the Veteran's complaints of bilateral knee pain have been variously diagnosed, to include chondromalacia, osteoarthritis, and patellar femoral syndrome.  See VA medical records dated from 2010 to 2014.  In a December 2011 VA treatment note, the VA physician concluded that a review of the recent MRI findings revealed early articular cartilage and subchondral bone changes.  He has received pain medication and steroid injections to treat his symptoms.  Subsequent VA treatment records continue to show treatment for complaints of bilateral knee pain. 

In McCain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability is satisfied when he has the disability at the time the VA claim is filed or during the pendency of the claim, even if the disability later resolves prior to VA's adjudication of the claim.  Although VA examiners concluded that the clinical findings did not support a current bilateral knee diagnosis, the Board cannot ignore the medical evidence of bilateral knee disorder continuously reflected in the VA treatment records.  No medical opinion has been obtained that addresses the etiology of the Veteran's current bilateral knee disorder. 

On remand, the Veteran should be afforded with a new VA examination to determine the nature and etiology of the Veteran's claimed bilateral knee disorder.  In particular, the examiner is instructed to provide a medical opinion on whether any bilateral knee disorder shown during the applicable period under appeal is related to the Veteran's in-service complaints and treatment for bilateral patellofemoral syndrome. 


Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding VA and private treatment records pertinent to the Veteran's claim.
 
2.  Arrange for the Veteran to undergo a VA examination by a physician with sufficient expertise to determine the nature and etiology of all knee disorder present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

 Following a review of the record and based on the examination results, the examiner should identify all knee disorders (e.g., patellofemoral syndrome, chondromalacia, internal degenerative) that have been present at any time during the pendency of the claim (i.e. since April 2011).  

With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to service.  In doing so, the examiner is asked to consider the in-service complaints of bilateral knee pain and assessment of patellofemoral pain syndrome, as well as the Veteran's reported medical history. 

If the Veteran has knee complaints that are not attributable to any known diagnosis, the examiner should so state and reconcile the conflicting findings noted in the VA treatment records. 

The examiner is to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide any required opinion, he or she should explain why. 

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative are to be furnished an appropriate supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

